                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case Nos.: CV19-3076-CJC (JCx); CV19-3082-CJC (JCx)    Date: May 6, 2019
CV19-3130-CJC (JCx); CV19-3150-CJC (JCx); CV19-3152-CJC (JCx);
CV19-3157-CJC (JCx); CV19-3160-CJC (JCx); CV19-3161-CJC (JCx);
CV19-3162-CJC (JCx); CV19-3165-CJC (JCx); CV19-3169-CJC (JCx);
CV19-3170-CJC (JCx); CV19-3171-CJC (JCx); CV19-3175-CJC (JCx);
CV19-3176-CJC (JCx); CV19-3177-CJC (JCx); CV19-3181-CJC (JCx);
CV19-3188-CJC (JCx); CV19-3189-CJC (JCx); CV19-3191-CJC (JCx);
CV19-3234-CJC (JCx); CV19-3241-CJC (JCx); CV19-3244-CJC (JCx);
CV19-3287-CJC (JCx); CV19-3306-CJC (JCx); CV19-3346-CJC (JCx);
CV19-3359-CJC (JCx); CV19-3367-CJC (JCx); CV19-3372-CJC (JCx);
CV19-3393-CJC (JCx); CV19-3410-CJC (JCx); CV19-3415-CJC (JCx);
CV19-3422-CJC (JCx); CV19-3424-CJC (JCx); CV19-3435-CJC (JCx);
CV19-3458-CJC (JCx); CV19-3467-CJC (JCx); CV19-3471-CJC (JCx);
CV19-3472-CJC (JCx); CV19-3482-CJC (JCx); CV19-3773-CJC (JCx);

Title: IN RE: REMOVED STATE COURT TALC ACTIONS AGAINST JOHNSON &
      JOHNSON, ET AL.



PRESENT:

  HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

       Gabriela Garcia                                       N/A
       Deputy Clerk                                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANT:

       None Present                                      None Present


PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY
REMAINING CENTRAL DISTRICT TALC ACTIONS SHOULD NOT BE
REMANDED

       Across the country, thousands of state court proceedings have been filed against
Johnson & Johnson alleging injury and wrongful death caused by the talc used in Johnson
& Johnson’s products. Johnson & Johnson has begun removing the state court actions
filed against it in this district (“Central District Talc Actions”) on the basis that they are
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

                                                                   Date: May 6, 2019
                                                                   Page 2

related to the Chapter 11 bankruptcy proceeding of Johnson & Johnson’s sole talc
supplier, Imerys Talc America, Inc., that is pending in the United States Bankruptcy
Court for the District of Delaware.

        The District Court for the Central District of California already has remanded
many of these actions on equitable grounds pursuant to 28 U.S.C. § 1452(b). Prior to
their removal, most of the Central District Talc Actions were part of various state-level,
coordinated efforts to manage talc-related litigation against Johnson & Johnson. They
have been pending in state courts for months, if not years, and assert state law causes of
action only. Finding that comity, judicial economy, and other equitable grounds weigh in
favor of remand, this Court and others in the district already have exercised their broad
discretion under Section 1452(b) to remand many of these actions to state court. See,
e.g., Weirick, et al. v. Brenntag North America, Inc., et al., Case No. 19-cv-03036-CJC
(JCx), Dkt. 22; Cabibi, et al. v. Avon Products, Inc., et al., Case No. 19-cv-03037-CJC
(JCx), Dkt. 29; Schade, et al. v. Johnson & Johnson, et al., Case No. 19-cv-03662-DMG
(RAOx), Dkt. 8; Brown, et al. v. Johnson & Johnson, et al., Case No. 19-cv-03289-FMO
(JEMx), Dkt. 8.

        In the interest of conserving judicial resources and avoiding duplication of effort,
the Court hereby ORDERS Johnson & Johnson to show cause why the remaining
Central District Talc Actions should not be remanded. Johnson & Johnson shall respond
in writing by Monday, May 13, 2019. The plaintiffs in these actions shall file a
response, if any, by the following Monday, May 20, 2019. The Court will then take the
matter under submission and issue a ruling no later than Monday, June 3, 2019.




dn
MINUTES FORM 11
CIVIL-GEN                                                           Initials of Deputy Clerk GGA
